Luke, J.
The evidence upon which the defendant was convicted of the offense of disorderly conduct, under an ordinance of the City of Atlanta, is as follows: E. L. Jett, sworn in behalf of the city, testified as follows: that he was assistant chief of police for the City of Atlanta; that on Saturday night, on the.corner of Alabama and Broad streets, he arrested W. N.- Trimble, and that all he saw W. N. Trimble do was that he seemed to have hold of the conductor, who was an employee of the Georgia Railway and Power Company; that he did not see him hollering or doing any other acts that might be termed disorderly. L. Q. Meaders, sworn in behalf of the city, testified as follows: that 'he saw the defendant have hold of the hand of an employee of the Georgia Railway and Power Company on Saturday night, September 31; that it was near the corner of Broad and Alabama streets; that the defendant W. N. Trimble was standing behind the man he was holding by the hand; he saw.W. N. Trimble committing no other act of disorder, other than holding- the man’s hand as stated above. He further testified that he does not know whether the man was making any effort to release his hand from the hold of W. N. Trimble or not. W. N. Trimble, the defendant, made the following statement in his defense: “On last Saturday night, when I was arrested, I was down town, and there was a crowd around me of several thousand people. It was the night of the street-car strike, I am not a street-car striker, nor have I ever worked for the Georgia Railway and Power Company, whose men were out on a strike. If I touched the gentleman, as these men have stated, I did it unknowingly. The crowd was pushing and pulling, and I was simply trying to get out of the crowd, and it is possible that I might have touched this man in my effort to get' out, but I was not disorderly, and had no intention of taking hold of any one.” It will be noted *621that the conductor whose hand the defendant is alleged to have held at the time he is charged with the offense was not offered as a witness. ■ It can not be said that this defendant committed any acts which would make the offense of disorderly conduct. Merely holding hands is not necessarily disorderly conduct. The evidence was not sufficient to support a conviction, and the judge of the superior court should have sustained the certiorari.

Judgment reversed.


Wade, O. J., and George, J., concur.